DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”; citations to specification as filed) in view of Haines E, Akenine-Möller T, editors. Ray Tracing Gems: High-Quality and Real-Time Rendering with DXR and Other APIs. Apress; 2019 Feb 25 (“Haines”).

	Regarding claim 1: 
	AAPA teaches: a computer-implemented method (par. 17, temporal accumulation techniques) comprising:
	identifying a temporal change corresponding to a first pixel location in a rendered image (e.g. para. 17).
	Re: determining one or more spatial filtering operations to be applied at the first pixel location based at least in part upon the temporal change; and
	applying the one or more spatial filtering operations at the first pixel location to generate an output image, 
	wherein the one or more spatial filtering operations comprise at least one of a different type or a different amount of spatial filtering to be applied to a second pixel location in the rendered image that is unaffected by the temporal change, consider the following.
	Haines, at Chapter 13: Ray Traced Shadows: Maintaining Real-Time Frame Rates, teaches that it is known to perform the above determining, applying and wherein steps (see Section 13.4. Temporal change is determined, and spatial filtering (13.4.5.2) is determined and applied, whereby a different is applied to a second pixel location that is unaffected by temporal change (the spatial filter operates on the visibility buffer).  Alternatively, AAPA, see e.g. paras. 16-17, teaches that with respect to temporal anti-aliasing, different regions of the scene can be impacted differently, corresponding to a different amount of TAA applied and therefore spatial filtering (see Haines) at a second pixel location.  Modifying the applied references, in view of same, such to include the concepts of TAA per AAPA, and temporal and spatial filtering, per Haines, wherein a different amount is applied to a second pixel location, per both references, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.   
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	**Please note: Applicant’s written description states that its invention, or what should distinguish Applicant’s inventive concept from the prior approaches, is to have a responsive or “fast” history butter (see para. 19). However, with respect, the inventive concept as per Applicant’s written description is not being claimed throughout the entire set of claims for this application.  These claims instead are respectfully directed to general, broad recitations of the prior approaches, some of which are described and acknowledged in Applicant’s specification. The inventive concept was, however, claimed in the two prior applications in this family of applications: 17/067,430; 17/067,417. 


	Regarding claim 2:
	AAPA further teaches: the computer-implemented method of claim 1, further comprising:
	determining that a historical pixel value for the first pixel location is outside of a range of expected pixel values; and
	clamping the historical pixel value for the first pixel location to a clamped historical value within the range of expected pixel values,
	wherein the temporal change corresponds to a difference between the historical pixel value and the clamped historical pixel value (see para. 17; the determining step can be determined based on min/max or mean and variance of a neighborhood; clamping and the wherein clause are taught in para. 17). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference, in view of same, to have obtained the above. The motivation would be to make use of known approaches to perform or address temporal accumulation or lag. 


	Regarding claim 3:
	AAPA further teaches the computer-implemented method of claim 1, wherein the temporal change corresponds to at least one of a temporal gradient, a spatial gradient, a velocity of occlusion, or a difference between clamped pixel values and historical pixel values at the first pixel location (e.g. paras. 17-18, temporal gradient, spatial gradient or difference between claimed and historical pixel values).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   That is, to modify the applied references in view of itself, to incorporate features or prior approaches to address temporal accumulation or lag. 
	The prior art included each element recited in claim 3, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	AAPA further teaches: the computer-implemented method of claim 1, wherein determining one or more spatial filtering operations to be applied comprises determining an amount of spatial filtering to be applied using a filtering weight that corresponds to a magnitude of the temporal change multiplied by a scalar value (para. 17, moving average blend weight multiplied by scalar value; see equation). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of AAPA, to have obtained the above. The motivation would be to make use of known approaches to perform or address temporal accumulation or lag. 


	Regarding claim 5:
	Haines further teaches: the computer-implemented method of claim 1, wherein at least one spatial filtering operation of the one or more spatial filtering operations to be applied is in addition to a default amount of spatial filtering to be applied at pixel locations during generation of the output image (see section 13.4.5.2, cross bilaterial filter corresponds to a default amount of spatial filtering (plus variable Gaussian kernel, in this example). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Haines, to have obtained the above. The motivation would be to make use of known approaches to perform spatial filtering to obtain desired image results.  


	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied reference(-s), in view of same, to have obtained: the computer-implemented method of claim 1, wherein at least one spatial filtering operation of the one or more spatial filtering operations to be applied corresponds to a Gaussian blur with a determined blur radius, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Haines teaches that it is known to have a Gaussian blur with determined radius as spatial filtering (see Section 13.4.5.2).  Modifying AAPA, in view of Haines, to have included one of the taught spatial filtering, per Haines, to be applied in addition to temporal processing, (see Section 13.4.5.1), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 7:
	Haines further teaches: the computer-implemented method of claim 1, wherein at least one spatial filtering operation of the one or more spatial filtering operations to be applied correspond to at least one denoising operation (section13.4, spatial filtering as a denoising operation (see e.g. section 13.4.5.2) is known. 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Haines, to have obtained the above. The motivation would be to make use of known approaches to perform spatial filtering to obtain desired image results.  


	Regarding claim 8:
	Haines further teaches the computer-implemented method of claim 7, wherein the rendered image is rendered using ray-tracing (e.g. Ch. 13), and 
	wherein the at least one denoising operation corresponds to one or more ray-tracing operations used to render the rendered image (see section 13.4, the spatial filtering/denoising applies to the ray tracing that is used, in this embodiment of Haines, to generate shadows and visibility.
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Haines, to have obtained the above. The motivation would be to make use of known approaches to obtain desired image results.  


	Regarding claim 9: please see also claim 1. 
	Haines teaches: a system (section 3.1-3-3; see also 10.1-10.2 as another example), comprising: a processor (Section 3.2); and memory including instructions that, when executed by the processor (section 3.3, examples of memory that can include executable instructions), cause the system to.
	The instructions correspond to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the applied references, in view of Haines, such that the method of claim 1 is performed via instruction in a system, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10: please see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 11: please see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 12: please see claim 3. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 13: please see claim 4. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 14: please see claim 8. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 15: please see claim 6. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 16: please see also claim 1. 
	Haines teaches: a non-transitory computer-readable storage medium storing instructions that, (section 3.3, examples of memory that can include executable instructions), when executed by a processor of a computing device (section 3.2, see also Sections 10.1-10.3), cause the computing device to:
	The instructions correspond to the method of claim 1. Thus, the same rationale for rejection applies. Modifying the applied references, in view of Haines, such that the method of claim 1 is performed via instruction by a processor, as mapped above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  


	Regarding claim 17: please see claim 2. 
	These claims are similar; the same rationale for rejection applies

	Regarding claim 18: please see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 19: please see claim 3. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 20: please see claim 8. 
	These claims are similar; the same rationale for rejection applies. 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional refs on the PTO-892 are relevant to image processing and correction.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613